Citation Nr: 0529441	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-05 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to Agent Orange in service.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 RO rating decision which, in 
pertinent part, denied service connection for peripheral 
neuropathy, secondary to herbicide exposure.  In 
February 2003 the Board issued a development memorandum and 
notified the veteran that the Board would be developing 
evidence concerning his appeal, pursuant to regulations in 
effect at that time.  Subsequently, those regulations were 
invalidated, and as a result, in July 2003, the Board 
remanded this matter for further evidentiary development.  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era, and is therefore presumed 
to have been exposed to Agent Orange, or other herbicide 
agent, during his service in Vietnam.

2.  The weight of the competent medical evidence of record is 
in approximate balance as to whether the veteran's peripheral 
neuropathy was incurred as a result of exposure to Agent 
Orange or other herbicide agents during service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, peripheral 
neuropathy was incurred as a result of exposure to Agent 
Orange or other herbicide agents in service.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307(a)(6), 3.309(e) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, in letters dated in May 2001, 
December 2003, and June 2004, the veteran was notified of the 
duty to notify and assist requirements of the VCAA.  However, 
in light of the result here (a full grant of the claim for 
service connection), the Board finds that a detailed 
discussion of the VCAA is unnecessary.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
veteran is essentially harmless error.

B.  Service Connection for Peripheral Neuropathy

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In this case, the veteran contends that he was exposed to 
Agent Orange in service, and that such exposure caused his 
peripheral neuropathy.  The statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders:  chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes mellitus, Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers; and, soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Presumptive service connection for these disorders as a 
result of Agent Orange exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, pursuant to 
38 C.F.R. § 3.309(e).  Acute and subacute peripheral 
neuropathy must have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during service.  
38 C.F.R. § 3.307(a)(6)(ii).

The law further provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  Review of the veteran's service personnel records 
confirms that he served in the Republic of Vietnam during the 
Vietnam era.  Because the veteran served in Vietnam during 
the appropriate period of time, and there is no affirmative 
evidence demonstrating that he was not exposed to Agent 
Orange or other herbicide therein, he is presumed to have 
been so exposed during service.

In addition to the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court of Appeals 
for Veterans Claims has specifically held that the provisions 
of Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  
Hence, the veteran may establish service connection for 
peripheral neuropathy by presenting competent evidence which 
shows that it is as likely as not that the disorder was 
caused by in-service Agent Orange exposure.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303.

With the above criteria in mind, the evidence will be briefly 
summarized.  Service medical records show no complaints of or 
treatment for peripheral neuropathy.  Post-service treatment 
records show that the veteran was first diagnosed with 
peripheral neuropathy in June 2000.  In a September 2000 
letter, the veteran's private neurologist, Dr. Yu, noted that 
the veteran presented in August 2000 with a three- to four-
year history of slowly progressive bilateral lower extremity 
pain and numbness.  The diagnosis was sensory polyneuropathy.  

The RO has denied service connection on a presumptive basis 
for peripheral neuropathy, claimed as due to exposure to 
Agent Orange, based upon a finding that the veteran has 
developed peripheral neuropathy only in the recent past, and 
that acute or subacute peripheral neuropathy was not 
diagnosed within a year of his last exposure to a herbicide 
agent.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  While it is 
true that the veteran's peripheral neuropathy may not be 
service connected on a presumptive basis in this case for the 
reasons espoused by the RO, this does not prevent the 
veteran's claim for service connection for peripheral 
neuropathy from being considered for direct service 
connection under Combee.  

In that regard, the Board notes that there are both private 
and VA medical opinions of record which support a finding 
that the veteran's peripheral neuropathy is related to 
exposure to Agent Orange in service.  In August 2000, Dr. Yu 
(the veteran's private neurologist) opined that the veteran's 
symmetric sensory polyneuropathy was "possibly due to toxin 
exposure".  In September 2000, Dr. Yu noted that extensive 
workup to rule out causes of sensory polyneuropathy had been 
negative, and opined that the veteran's toxic exposure to 
dioxin was the cause of his sensory polyneuropathy.  On VA 
examinations in May 2003 and June 2005, the examiner noted 
that the veteran had undergone an extensive workup to 
determine any underlying etiology for his sensory peripheral 
neuropathy, but the detailed workup was negative.  The VA 
examiner then opined that the veteran's sensory peripheral 
neuropathy was at least as likely as not causally related to 
exposure to Agent Orange in service.  The Board notes that in 
June 2005 the VA examiner also reviewed the veteran's claims 
file in conjunction with the VA examination.  The Board also 
notes that there is no negative or contrary evidence of 
record, to suggest that the veteran's peripheral neuropathy 
was not due to exposure to Agent Orange or was due to a cause 
other than herbicide exposure.  Both the veteran's private 
neurologist and the VA examiner agree that the veteran's 
detailed workup was negative for finding the etiology of his 
sensory peripheral neuropathy.  

Thus, given the positive medical evidence in support of the 
veteran's claim and considering the entire evidence of 
record, the Board finds that a reasonable doubt is presented 
as to whether all the elements for service connection for 
peripheral neuropathy, as a result of exposure to Agent 
Orange or other herbicide agents, are established.  
Accordingly, without finding error in the RO's action, the 
Board will exercise its discretion to find that the evidence 
is in relative equipoise and conclude that the claim may be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy, as due to 
exposure to Agent Orange in service, is granted.




_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


